Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David E. Schwartz on 1/07/2022.

The application has been amended as follows: 

IN THE CLAIMS:

This listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:
--1.	(Previously presented) A method comprising:
configuring a transmission beam parameter for configured grant (CG) or semi-persistent scheduling (SPS) transmissions on at least one of a plurality of transmission opportunities in a transmission period;  	
transmitting a first repetition of a CG or SPS transmission on a first transmission opportunity of the plurality of transmission opportunities based upon the transmission beam parameter configured for the first transmission opportunity; and

2.	(Previously presented) The method of claim 1, wherein the transmission beam parameter is one or more of:
	a transmission configuration indication (TCI) state;
a sounding resource signal (SRS) resource indicator (SRI);
	a quasi-co-location (QCL) assumption;
	a precoder; and
a beam index defining a transmission beam. 
3. 	(Currently amended) The method of claim 1, wherein when a number of transmission beam parameters being configured is less than a number of transmission opportunities in a transmission period, applying the transmission beam parameters to transmission opportunities in an order based upon 
4. 	(Currently amended) The method of claim 1, wherein when a number of transmission beam parameters being configured is more than a number of transmission opportunities in a transmission period, applying the transmission beam parameters to transmission opportunities in a same order based on 
5.	(Previously presented) The method of claim 1, wherein the method is performed by a user equipment (UE), and wherein the configuring the transmission beam parameter comprises:  	
the UE receiving configuration information for configuring transmission beam parameters for CG or SPS transmissions on at least one of the plurality of transmission opportunities in a transmission period.
6.	(Previously presented) The method of claim 5, wherein the configuration information comprises a single sounding resource signal (SRS) resource indicator (SRI) field including one or more SRIs, each SRI for a transmission opportunity in the transmission period.
7.	(Previously presented) The method of claim 5, wherein the configuration information comprises a plurality of sounding resource signal (SRS) resource indicator (SRI) fields, each SRI field comprising an SRI for a transmission opportunity in the transmission period.
8.	(Previously presented) The method of claim 5, wherein the configuration information comprises sounding resource signal (SRS) resource indicator (SRI) information defined by a 
9. 	(Currently amended) The method of claim 8, wherein at least one of the set of possible SRI selections comprises more than one SRI value, each SRI value being for a different layer of a configured grant transmission.  
10.	(Currently amended) The method of claim 5, wherein the configuration information comprises an association of one or more demodulation reference signal (DMRS) ports per sounding resource signal (SRS) resource indicator (SRI).
11. 	(Previously presented) An apparatus comprising:
		a processor; and
	a computer-readable medium having stored thereon computer-executable instructions, that when executed by the processor, cause the apparatus to: 
	configure a transmission beam parameter for configured grant (CG) or semi-persistent scheduling (SPS) transmissions on at least one of a plurality of transmission opportunities in a transmission period;
	transmit a first repetition of a CG or SPS transmission on a first transmission opportunity of the plurality of transmission opportunities based upon the transmission beam parameter configured for the first transmission opportunity; and
	transmit a second repetition of the CG or SPS transmission on a second transmission opportunity of the plurality of transmission opportunities based upon the transmission beam parameter for the second transmission opportunity.
12.	(Previously presented) The apparatus of claim 11, wherein the transmission beam parameter is one or more of:
	a transmission configuration indication (TCI) state;
a sounding resource signal (SRS) resource indicator (SRI);
	a quasi-co-location (QCL) assumption;
	a precoder; and
a beam index defining a transmission beam. 
13. 	(Currently amended) The apparatus of claim 11, wherein when a number of transmission beam parameters being configured is less than a number of transmission opportunities in a transmission period, the apparatus applies the transmission beam parameters to transmission opportunities in an order based upon 

15.	(Currently amended) The apparatus of claim 11, wherein the apparatus is a user equipment (UE), and wherein the computer-executable instructions, when executed by the processor, cause the UE to
receive configuration information for configuring transmission beam parameters for CG or SPS transmissions on at least one of the plurality of transmission opportunities in a transmission period.
16.	(Previously presented) The apparatus of claim 15, wherein the configuration information comprises a single sounding resource signal (SRS) resource indicator (SRI) field including one or more SRIs, each SRI for a transmission opportunity in the transmission period.
17.	(Previously presented) The apparatus of claim 15, wherein the configuration information comprises a plurality of sounding resource signal (SRS) resource indicator (SRI) fields, each SRI field comprising an SRI for a transmission opportunity in the transmission period.
18.	(Previously presented) The apparatus of claim 15, wherein the configuration information comprises sounding resource signal (SRS) resource indicator (SRI) information defined by a field of bits, the value of the field of bits corresponding to an index associated with one selection of a set of possible SRI selections. 
19. 	(Currently amended) The apparatus of claim 18, wherein at least one of the set of possible SRI selections comprises more than one SRI value, each SRI value being for a different layer of a configured grant transmission.  
20.	(Currently amended) The apparatus of claim 15, wherein the configuration information comprises an association of one or more demodulation reference signal (DMRS) ports per sounding resource signal (SRS) resource indicator (SRI).--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633